Citation Nr: 1716706	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  07-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hammertoes of the left second, third, and fourth toes as secondary to the service-connected peroneal nerve paralysis of the left leg disability.  

2.  Entitlement to a total temporary evaluation based on the left foot hammertoe disorder requiring a period of convalescence following surgery.

3.  Whether new and material evidence has been received to reopen the claim for service connection for asthma.  

4.  Whether new and material evidence has been received to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD), claimed as a respiratory condition.  

5.  Entitlement to an initial rating in excess of 40 percent for chondromalacia of the right knee, to include meniscus tear.

6.  Entitlement to an effective date prior to July 29, 2010, for the grant of service connection for chondromalacia of the right knee, to include meniscus tear.

7.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD).

8.  Entitlement to an effective date prior to July 29, 2010, for the grant of service connection for MDD.

9.  Entitlement to an earlier effective date prior to July 29, 2010, for a total rating based on individual unemployability (TDIU).

10.  Entitlement to an effective date prior to July 29, 2010, for basic eligibility to Dependents Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to September 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the January 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In regard to the TDIU issue, the RO initially denied a TDIU in an October 2006 rating decision and the Veteran appealed the issue to the Board.  In a February 2011 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in March 2011.  By order dated in March 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  In a February 2012 decision, the Board again denied entitlement to a TDIU.  The Veteran appealed the denial to the Court, and the parties submitted a Joint Motion in July 2012.  By order dated in July 2012, the Court granted the Joint Motion and again remanded the matter for compliance with its instructions.

Thereafter, in January 2013, the Board remanded the issue of a TDIU in order to obtain a VA examination to determine the effects of his service-connected disabilities in the aggregate on his ability to obtain or maintain employment consistent with his education and occupational experience.  

In a September 2013 rating decision, the RO granted entitlement to a TDIU effective July 29, 2010.  The Veteran filed a timely notice of disagreement with the effective date assigned.  A Statement of the Case was issued in August 2014 and the Veteran filed a timely substantive appeal.

As such, the Board finds that the Veteran's TDIU claim encompasses an appeal period dating from August 10, 2006, the date of the Veteran's initial claim for a TDIU.    

The issues of (1) entitlement to service connection for hammertoes of the left second, third, and fourth toes as secondary to the service-connected peroneal nerve paralysis of the left leg disability; and (2) entitlement to a total temporary evaluation based on the left foot hammertoe disorder requiring a period of convalescence following surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied reopening the claim for service connection for asthma and denied the claim for service connection for COPD.   

2.  The Veteran did not initiate an appeal to the December 2008 rating decision, and it became final.

3.  Evidence received since the final December 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claims for service connection for asthma or COPD.

4.  For the rating period on appeal, the Veteran's right knee disability was manifested by limitation of extension, at worst, to 40 degrees with pain.

5.  For the rating period on appeal, the Veteran's right knee disability was manifested by a torn meniscus resulting in frequent episodes of locking, pain, and effusion.

6.  On July 29, 2010, the Veteran filed a claim for service connection for a right knee disorder.

7.  In a January 2012 rating decision, the RO granted service connection for a right knee disability, effective July 29, 2010.

8.  For the entire initial rating period on appeal, the Veteran's MDD has been manifested by occupational and social impairment with deficiencies in most areas, such as school, family relations, judgment, thinking, and mood.

9.  For the entire initial rating period on appeal, the Veteran's MDD has not been manifested by total social and occupational impairment.

10.  The Veteran last worked in September 2004 and he filed a claim for a TDIU on August 8, 2006.

11.  For the rating period from August 8, 2006, to July 28, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities; the Veteran has already been granted a TDIU, effective July 29, 2010.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied the claims for service connection asthma and COPD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  New and material evidence has not been received to reopen a service connection claim for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen a service connection claim for COPD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  For the entire initial rating period on appeal, the criteria for a 50 percent rating, but no higher, for the Veteran's limitation of extension of the right knee, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

5.  For the entire rating period on appeal, the criteria for a separate 20 percent rating, but no higher, for the Veteran's right knee disability, manifested by a torn meniscus, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).

6.  The criteria for an effective date earlier than July 29, 2010, for the grant of service connection for a right knee disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

7.  For the entire initial rating period on appeal, the criteria for a disability rating of 70 percent, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

8.  The criteria for an effective date earlier than July 29, 2010, for the grant of service connection for MDD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

9.  The criteria for an effective date of August 10, 2006, for the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

10.  The criteria for entitlement to an effective date of August 10, 2006, for a grant of Chapter 35, Dependents Educational Assistance, have been met.  38 U.S.C.A. 
§  5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA examinations in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the VA examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the relevant rating criteria.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis 
for Asthma and COPD 

By way of procedural background, in a December 2008 rating decision, the RO declined to reopen the claim for service connection for asthma, and denied service connection for COPD because the evidence did not show that the Veteran's respiratory disorders were incurred in service or were otherwise related to service.  The Veteran was properly notified of the December 2008 rating decision, but did not file a notice of disagreement or submit new evidence within one year of notice of the rating decision.  For this reason, the December 2008 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the December 2008 rating decision included service treatment records, VA treatment records dated from January 2008 to March 2008, an unrelated VA examination report dated in August 2008, and the Veteran's statements.  

Relevant evidence received since the final December 2008 rating decision includes VA treatment records dated from September 2003 to July 2014, and the Veteran's statements. 

The Board considered all the evidence received after the December 2008 rating decision; however, the Board finds that it is not both new and material.  Treatment records submitted after the December 2008 rating decision continue to show diagnoses and treatment for asthma and COPD; however, they do not provide any indication that these disorders were incurred in service or were otherwise related to service or to a service-connected disability. 
 
The reason for the December 2008 denial was based on the finding that there was no evidence of an in-service respiratory disease and there was no evidence that his asthma or COPD were related to service.  Thus, the unestablished elements are evidence of inservice incurrence and evidence of a nexus.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claims for service connection for asthma or COPD.

Disability Rating Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Rating and Effective Date Analysis for Right Knee Disability

The Veteran maintains that a rating in excess of 40 percent is warranted for his right knee disability.

The Veteran's right knee disability, diagnosed as chondromalacia and meniscal tear, has been rated under Diagnostic Code 5261 for limitation of extension.  38 C.F.R. § 4.71a.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees, and a 30 percent rating is warranted where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees, and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard range of motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.
A claimant who has both limitation of flexion and limitation of extension of the same leg may receive separate ratings under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology. VAOPGCPREC 9-2004.

A claimant who has arthritis and instability of the knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.

The Veteran was afforded a VA knee examination in December 2011.  During the evaluation, the Veteran reported constant pain in the right knee.  Range of motion testing showed flexion limited to 90 degrees with pain starting at 90 degrees.  Extension was limited to 35 degrees with pain starting at 35 degrees.  The Veteran was unable to perform repetitive-use testing due to pain and stiffness.  Contributing factors to the Veteran's functional loss/functional impairment were noted to include less movement than normal, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was a 3/5 in the right lower extremity.  The examiner indicated that joint instability could not be tested.  The examiner further noted that the Veteran had a meniscal tear in the right knee that resulted in frequent episodes of joint locking, pain, and effusion.  

The evidence also includes a March 2013 VA knee examination report.  During the evaluation, the Veteran reported "daily" flare-ups of the right knee.  Range of motion testing showed flexion limited to 90 degrees with pain starting at 0 degrees.  Extension was limited to 0 degrees.  After repetitive use testing, the Veteran's range of motion in the right knee was unchanged.  Contributing factors to the Veteran's functional loss/functional impairment was noted to include less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength was a 4/5 in the right lower extremity.  There was no instability of the right knee. 

During a May 2015 VA knee examination, it was noted that the Veteran's private medical records from January 2013 showed severe DJD of the knees.  Consideration of total knee replacements was discussed; however, due to the Veteran's COPD and other disorders, he was prevented from having surgery.  The Veteran was noted to have recently been given a motorized scooter through VA to help with mobility outside the home.  The Veteran also reported pain in his knee with any activity.  Range of motion testing showed knee flexion limited to 100 degrees and extension to 40 degrees.  Pain was noted to interfere with standing and sitting.  There was also pain on weightbearing.  The Veteran was unable to perform repetitive-use testing due to pain.  The examiner further indicated that there was muscle atrophy in the right lower extremity.  Ankylosis was not present.  There was no instability in the right knee.  It was further noted that the Veteran had a right meniscal tear with a history of effusion and pain.  

Upon review of all evidence of record, the Board finds that an increased rating to 50 percent is warranted for the Veteran's right knee disability for the initial rating period on appeal.  The Veteran has consistently reported that he is unable to walk long distances and uses a scooter for mobility.  His flare-ups have been noted to be daily and he has indicated that he is unable to perform almost any activity as a result of his right knee pain.  Further, during the May 2015 VA examination, extension of the right knee was limited to 40 degrees, which the Board finds more nearly approximates a 50 percent rating under Diagnostic Code 5261 (compare 40 percent rating for limitation of extension to 30 degrees vs. 50 percent rating criteria for limitation of extension to 45 degrees).  Notably, the Veteran was unable to perform repetitive-use testing of the right knee during both the December 2012 and May 2015 VA examinations.  Further, as discussed in the May 2015 VA knee examination, the Veteran's private medical records from January 2013 document severe DJD of the knees and consideration of a total-knee replacement was discussed; however, due to the Veteran's COPD and other disorders, he was prevented from having surgery.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee disability more nearly approximates a 50 percent (maximum rating) under DC 5261 for limitation of extension when considering both range of motion testing and functional impairment.  As this is the maximum rating permitted under this diagnostic code, a higher rating under DC 5261 is not available.

Further, the Veteran has not been diagnosed with ankylosis of the knee; as such a higher (60 percent rating) under DC 5256 is not warranted. 

The remaining diagnostic codes do not provide for ratings in excess of 50 percent. Therefore, a higher rating under Diagnostic Code 5257, 5258, 5259, 5260, and 5262 is not permitted.  Further, the Veteran has not been diagnosed with lateral instability or recurrent subluxation of the knee; accordingly, a separate rating under DC 5257 is not warranted.

Nonetheless, the Board finds that a separate rating is warranted under Diagnostic Code 5258 for the Veteran's torn meniscus, right knee.  As noted by the December 2011 VA examiner, the Veteran was diagnosed with a right knee torn medial meniscus, resulting in frequent episodes of joint locking, pain, and effusion. The Veteran has maintained that his right knee swelled and was painful.  See May 2015 VA examination report.  For these reasons, the Board finds that a separate 20 percent rating under DC 5258 is warranted for the rating period on appeal.  The Board further notes that evidence of meniscal abnormality is not shown to be related to (or overlap) the diagnosis of DJD or chondromalacia, and are not symptoms contemplated under DCs 5003, 5010, 5260, or 5261.

The Board also considered whether the Veteran's right knee disability ratings violate the "amputation rule", which ensures the combined rating for disabilities of an extremity do not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68 (2016). 

The combined rating for knee disabilities, with an amputation at the middle or lower thirds of the leg, is not to exceed the 60 percent rating of DC 5162.  The combined rating for thigh disabilities, depending upon the level of amputation, is not to exceed 80 or 90 percent.  38 C.F.R. § 4.71a, DC 5162.

Here, the Veteran's right lower knee disabilities include a 50 percent rating for limitation of extension and a 20 percent rating for his meniscus condition.  The resulting combined rating for the right leg, as per 38 C.F.R. § 4.25, Table I-Combined Ratings Table, is thus 60 percent.  As such, the Veteran's combined 60 percent rating does not violate such rule.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date (Right Knee)

In a statement received by the RO on July 29, 2010, the Veteran filed a claim of entitlement to service connection for a right knee disability.  In a January 2012 rating decision, the RO granted service connection for right knee chondromalacia with a torn meniscus and assigned a 40 percent disability rating, effective July 29, 2010.   He seeks an earlier effective date for the award of service connection.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

The Veteran has not specifically indicated why he believes that he is entitled to an earlier effective date for the service connection grant.  Even if the Veteran were to assert that he had right knee symptoms prior to his claim filed in July 2010, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).  

Because the Veteran's claim was filed many years after he was discharged from service in 1980, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Further, prior to July 29, 2010, the date of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for a right knee disability.  See 38 C.F.R. 
§§ 3.151 (a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for a right knee disability is July 29, 2010, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114 (a), 3.400. 

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.

Rating and Effective Date Analysis for MDD

The Veteran is also in receipt of a 30 percent disability rating for MDD under Diagnostic Code 9434 for the entire initial rating period on appeal.  A 30 percent rating is assigned when a mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. 
§ 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

The Veteran maintains that his MDD disability warrants a higher rating in excess of 30 percent for the entire initial rating period on appeal.

The evidence includes a December 2011 VA psychiatric examination report.  During the evaluation, the Veteran reported a history of increasing discouragement, demoralization and depression due to the chronic pain and increasing limitations of
functioning due to his chronic arthritic changes in his knees.  He also reported decreased mood, energy, interest, self-esteem, sleep and appetite disturbance, difficulty with concentration and focus, and episodic suicidal ideation, but no current suicidal plan or intent.  He also indicated that he was taking 12 hours of college courses, but was having difficulty in his courses due to a lack of energy, decreased concentration, and depression.  The Veteran indicated that he had never been married and was currently living with a friend.  He also stated that he enjoyed bowling and playing with his children; however, the Veteran reported a general decreased level of interest in most social activities.  Upon mental status examination, the examiner indicated that the Veteran was alert, oriented, and cooperative.  He appeared depressed and his affect was guarded.  Thoughts were clear and goal-oriented.  There was no evidence of delusions or hallucinations.  Cognitive abilities, including capacity for abstraction, memory and judgment were grossly intact; however, he described difficulty with concentration and focus on a daily basis impacting on his academic performance as a result of his chronic pain, as well as his depression.  Speech and communication were appropriate.  There was no panic, paranoia, or obsessional rituals.  It was noted, however, that the Veteran had episodic suicidal ideation, but no suicidal plan or intent currently.  A diagnosis of MDD was confirmed and the examiner assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records include a December 2011 treatment record where the Veteran was hospitalized due to psychiatric symptoms.  On admission, it was noted that he had homicidal ideation due to a family discord.  

In a January 2012 VA mental health note, the Veteran stated that he had a physical altercation 3 days ago with a friend.  A GAF score of 52 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a June 2013 VA treatment note for a substance abuse program, it was noted that the Veteran had a long history of alcohol dependence and reported a relapse for the past 2 months.  He indicated that he recently was involved in a fight at a store while trying to purchase alcohol.  He denied thoughts of harm, but stated that he might develop "suicide thoughts" if discharged, while winking.  The Veteran did have current homicidal ideation or homicidal ideation expressed during the admission process.  A GAF score of 55 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded another VA examination in May 2015.  During the evaluation, he reported that he was married to his first wife since March 2012.  With regard to the status of the relationship, the Veteran stated, "it's going."  He described the relationship as "nerve racking" and indicated the presence of tension, though he did not provide further details.  The Veteran indicated that he had three children from a previous relationship including twin 20-year-old boys and an 18-year-old daughter.  He reported having good relationships with his children, and one of his sons lived with him currently.  He reported he had assisted somewhat with raising his children, though they remained in St. Louis after 2008 when the Veteran moved to a different city.  Regarding other social relationships, he reported having a couple of friends.  He was also close with his brother.  Otherwise, the Veteran stated that he spent most of his time at home with his family.  He indicated that he watched television, completed small household projects, and attended church infrequently.  Around 2011-2012, the Veteran reported attending a university to earn an Associate's degree in business.  He did not complete his degree and stated that his health deteriorated and his knees contributed to significant pain around that time.  He believed he was unable to take pain medication and concentrate on schoolwork at the same time, so he discontinued.  The examiner indicated that symptoms include depressed mood and disturbance of motivation and mood.  He denied any improvement in his symptoms since the December 2011 VA examination.

Upon mental status examination, the May 2015 VA examiner noted that the Veteran arrived on time, was appropriately dressed, and responded appropriately throughout the examination.  There were no obvious difficulties with speech, concentration, orientation or fund of knowledge.  The Veteran denied current suicidal or homicidal thoughts, plan, or intent.  He also stated that he has disclosed suicidal ideation in
the past in order to get into substance use programs or into the hospital, but denied actually experiencing significant suicidal ideation at those times.

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's MDD more nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  The VA treatment records and VA psychiatric examinations discussed above reveal that the Veteran's MDD has been manifested by near-continuous depression, irritability, impaired impulse control (such as altercations with his friend and girlfriend), homicidal ideation, reduced concentration affecting his ability to complete his college degree, and loss of interest in some activities.  The Veteran was also hospitalized as a result of his substance abuse and associated depression and altercations with his girlfriend.  The Board finds that some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9434 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as school, family relations, judgment, thinking, and mood.  Moreover, the Veteran's GAF scores throughout the appeal period range in the mid-50s, indicative of moderate symptoms or moderate impairment in social, occupational or school functioning.  Accordingly, and resoling reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for MDD is warranted.

However, the Board further finds that, for the entire rating period on appeal, the Veteran's MDD does not more nearly approximate the criteria for a maximum 100 percent schedular rating for any period on appeal.  The Board finds that the Veteran's MDD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows that the Veteran is married and has a close relationship with his children.  He also reported having some friendships and enjoying activities such as bowling, occasionally attending church, and playing with his children.   

In reaching this conclusion regarding the degree of occupational and social impairment, the Board considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall MDD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does experience disturbance of motivation and mood (depression) and impaired impulse control (with periods of irritability and violence), but these symptoms are specifically contemplated in the 70 percent rating criteria.  The same is true with the Veteran's passing thoughts of death, which is a symptom contemplated under the 70 percent MDD disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as school, family relations, judgment, and mood.  He also indicated that he was unable to work due to pain associated with his physical service-connected disabilities, and not necessarily due to his psychiatric symptoms.

For these reasons, the Board finds that the evidence of record do not demonstrate total social and occupational impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  In summary, the Board finds that a 70 percent rating for MDD, but no higher, is warranted for the entire initial rating period on appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Earlier Effective Date Analysis (MDD)

In a statement received by the RO on July 29, 2010, the Veteran filed a claim for entitlement to service connection for depression.  In a January 2012 rating decision, the RO granted service connection for MDD and assigned a 30 percent disability rating, effective July 29, 2010. 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

The Veteran has not specifically indicated why he believes that he is entitled to an earlier effective date for the grant of service connection for his MDD disability.  Even if the Veteran were to assert that he had psychiatric symptoms prior to filing his claim in July 2010, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110.  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit).  Any claim for VA benefits must be submitted in the form prescribed by VA. 38 U.S.C.A. § 5101 (a).  A claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Because the Veteran's claim was filed many years after he was discharged from service in 1980, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Further, prior to July 29, 2010, the date of the Veteran's claim, there is no document of record that may reasonably be construed as a formal or informal claim for service connection for a psychiatric disorder.  See 38 C.F.R. 
§§ 3.151 (a), 3.155(a).  Therefore, the earliest possible effective date for the award of service connection for MDD is July 29, 2010, the date the Veteran's claim for service connection was filed.  See 38 C.F.R. §§ 3.114 (a), 3.400. 

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.

Earlier Effective Date Analysis for TDIU and DEA

The Veteran also seeks an earlier effective date prior to July 29, 2010, for TDIU and DEA benefits.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a) (2016).  

For purposes of evaluating eligibility under 38 C.F.R. § 4.16 (a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16 (a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2016).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion. Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a). The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In this case, regarding the rating period prior to July 29, 2010, the Veteran was service-connected for complete peroneal nerve paralysis of the left leg, evaluated as 40 percent disabling; post-operative residuals of the left knee with resultant instability, evaluated as 20 percent disabling; and degenerative joint disease of the left knee, evaluated as 10 percent disabling.  Consideration of the three disabilities as one, pursuant to 38 C.F.R. § 4.16 (a)(1), means that the Veteran satisfied the initial schedular criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16 (a).

Further, and upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  

The evidence includes a January 2007 Social Security Administration decision, which reflects that the Veteran was under a disability as defined by the Social Security Act from September 2004.  The SSA decision identifies the Veteran's service-connected osteoarthritis of the left knee, as a severe impairment.  The SSA decision also identified several other nonservice-connected disabilities.  As such, the Board finds that the SSA determination weighs neither in favor nor against the claim. At any rate, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria. See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Weighing against the claim for a TDIU prior to July 29, 2010, is an August 2009 VA examination report on which the VA examiner opined that Veteran's service-connected mild left peroneal nerve palsy and moderate degenerative joint disease of the knees did not cause his inability to work since he was able to ambulate with assistive devices.

To the contrary, the evidence weighing in favor of the Veteran's claim includes an October 2012 private vocational assessment authored by E. C., a vocational consultant.  E.C. indicated that he had reviewed the entire claims file and interviewed the Veteran.  It was then noted that the Veteran had some college education.  E. C. indicated that the Veteran's service-connected disabilities associated with the left leg had deteriorated despite on-going physician treatment, therapy, and medication which necessitated he leave the work force in September 2004 at age 43 due to the left knee and leg conditions.  He has also been told by his physicians that a total knee replacement was his only option, but age and obesity remained complicating factors which prevented this treatment.  E. C. also noted that the Veteran was unable to ambulate without assistive devices or for any duration and could not sit for longer than 5-10 minutes without the knee stiffening.  The combination of these limitations for all practical purposes was noted to eliminate "all occupations."  According to E. C., and in reviewing medical records dating back to at least 2003, it was "clear" that the Veteran had been physically unable to work full-time at a competitive level since at least September 2004 and was finding it difficult to maintain a regular work schedule prior to that time.  Despite the fact that the Veteran had basic computer proficiency, his conditions, which rendered him unable to sit longer than 5-10 minutes or stand for any period of time, would also "preclude all types of substantially gainful sedentary employment."  As such, E. C. opined that, within a reasonable degree of vocational certainty, the Veteran's service-connected left lower extremity disabilities had "resulted in his inability to secure and follow a substantially gainful occupation since September 2004."

Ultimately, the Board finds that there are probative medical opinions weighing both for and against the Veteran's claim for entitlement to a TDIU prior to July 29, 2010.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unable to obtain or maintain substantially gainful employment due to his service connected left lower extremity disabilities from at least August 10, 2006, the date which his claim for TDIU was received. 

Accordingly, an effective date of August 10, 2006, for the award of a TDIU is granted.  However, an effective date earlier than the date the Veteran's claim was received cannot be assigned under VA regulations.  See 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400 (the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore).  

Regarding the Veteran's claim for an earlier effective date for DEA benefits, this claim is a derivative of a TDIU award, as basic eligibility for DEA benefits exists if a veteran has a permanent total service-connected disability.  As such, an effective date of August 10, 2006, is also granted for DEA benefits. 

ORDER

New and material evidence not having been received, the claim of service connection for asthma is not reopened; and the claim is denied.

New and material evidence not having been received, the claim of service connection for COPD is not reopened; and the claim is denied.

For the entire rating period on appeal, a 50 percent rating, but no higher, for the Veteran's limitation of extension of the right knee, is granted, subject to the laws and regulations governing monetary benefits.

For the entire rating period on appeal, a separate 20 percent rating for the Veteran's right knee disability, manifested by a torn meniscus, is granted, subject to the laws and regulations governing monetary benefits.

An effective date earlier than July 29, 2010, for the award of service connection for the right knee disability is denied.

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for MDD is granted, subject to the laws and regulations governing monetary benefits.

An effective date earlier than July 29, 2010, for the award of service connection for MDD is denied.

An effective date of August 10, 2006, for entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits. 

An effective date of August 10, 2006, for entitlement to DEA benefits is granted, subject to the laws and regulations governing monetary benefits. 

REMAND

The Veteran's claims for service connection for left foot hammertoes and entitlement to a temporary total evaluation for treatment for the hammertoe disorder were initially filed in September 2009.  In a January 2010 rating decision, the RO denied the claims and the Veteran filed a timely notice of disagreement in February 2010.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal that same month.  

A review of the record shows that the RO has not yet certified these appeals to the Board.  The three previous Board decisions dated in February 2011, February 2012, and January 2013, also did not address these issues. 

Given the length of time that has passed since the Veteran's substantive appeal, and the numerous evidence associated with the record since that time, the Board finds that a Supplemental Statement of the Case (SSOC) is warranted.  See 38 C.F.R. 
§ 19.37 (a SSOC must be furnished to the Veteran when additional pertinent evidence is received after a SOC).  The Board notes that, in April 2017, the Veteran's representative waived AOJ consideration of additional evidence; however, this pertained to the claims for earlier effective dates for a TDIU and DEA benefits.  Accordingly, a remand is warranted. 

Moreover, given the length of time that has passed since the Veteran's substantive appeal, and the grant of a TDIU beginning August 10, 2006, the Veteran should be asked to clarify whether he wants to pursue his appeal to the Board for his hammertoe disability and temporary total rating.  The Board finds this request reasonable as the Veteran and his representative have not submitted any argument for these issues since July 2010, approximately 7 years ago. 



Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran clarify whether he continues to seek appellate review of the issues of (1) entitlement to service connection for hammertoes of the left second, third, and fourth toes as secondary to the service-connected peroneal nerve paralysis of the left leg disability; and (2) entitlement to a total temporary evaluation based on the left foot hammertoe disorder requiring a period of convalescence following surgery.  

2.  If the Veteran does not inform the AOJ in writing that he desires to withdraw these issues from his appeal, the AOJ must issue a SSOC based on all evidence received since the July 2010 SOC.  Thereafter, those issues should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


